Name: Commission Regulation (EEC) No 287/86 of 6 February 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: economic conditions;  processed agricultural produce;  cooperation policy
 Date Published: nan

 12 . 2 . 86 Official Journal of the European Communities No L 37 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 287 / 86 of 6 February 1986 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3331 / 82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750 / 75 ( ! ), and in particular Article 3 ( 1 ), first subparagraph , Having regard to Council Regulation (EEC ) No 457 / 85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 / 82 on food-aid policy and food-aid management ( 2 ), Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( 3 ), as last amended by Regulation (EEC) No 3768 / 85 ( 4 ), and in particular Article 6 ( 7 ) thereof, Whereas following the taking of a number of decisions on the allocation of food aid , the Commission has allocated to certain countries and beneficiary organizations 2 500 tonnes of butteroil to be supplied fob , cif or free at destination ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), amended by Regulation (EEC ) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid-down ; Whereas by Article 394 of the Act of Accession of Spain and Portugal application to the new Member States of the Community rules introduced for the production of and trade in agricultural products and for trade in certain processed agricultural products is postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC ) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 February 1986 . For the Commission Frans ANDRIESSEN Vice-President H OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 2 ) OJ No L 54 , 23 . 2 . 1985 , p. 1 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4 ) OJ No L 362 , 31 . 12 . 1985 , p. 8 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 37 / 2 Official Journal of the European Communities 12 . 2 . 86 ANNEX Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 15 November 1985 2 . Recipient 3 . Country of destination ^j- Arab . Republic of Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient Ambassade de la republique arabe d'Egypte  section commerciale  522 , avenue Louise , B-1050 Bruxelles ( tel . 02-6473227  telex 64809 COMRAU B) 6 . Total quantity 400 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging 'TO EGYPT' 12 . Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders 24 February 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 April 1986 ( b ) closing date for the submission of tenders 10 March 1986 15 . Miscellaneous ( 4 ) 12 . 2 . 86 Official Journal of the European Communities No L 37 / 3 Description of the lot B 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 15 November 1985 2 . Recipient 3 . Country of destination j Islamic Republic of Mauritania 4 . Stage and place of delivery Free-at-destination Nouakchott 5 . Representative of the recipient Commissariat Ã la sÃ ©curitÃ © alimentaire , boÃ ®te postale 237 , Nouakchott  'Ã l'attention de Monsieur le Commissaire Ã la sÃ ©curitÃ © alimentaire' ( tel . 514 58 ) 6 . Total quantity 600 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' 12 . Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders 24 February 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 April 1986 ( b ) closing date for the submission of tenders 10 March 1986 15 . Miscellaneous ( 4 ) 12 . 2 . 86No L 37 / 4 Official Journal of the European Communities Description of the lot C 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 10 December 1985 2 . Recipient Socialist Ethiopia 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Massawa 5 . Representative of the recipient Ministry of Agriculture  Soil &amp; Water Conservation Department , PO Box 62347 , Addis Ababa , Ethiopia ( tel . 44 80 40 ) 6 . Total quantity 500 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' ( 5 ) 12 . Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders 24 February 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 April 1986 (b ) closing date for the submission of tenders 10 March 1986 15 . Miscellaneous ( 4 )( 6 ) 12 . 2 . 86 Official Journal of the European Communities No L 37 / 5 Description of the lot D E 1 . Programme 1985 (a ) legal basis Council Regulation (EEC ) No 457 / 85 (b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 ) 6 . Total quantity 250 tonnes 250 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics 10 . Packaging ( 7 ) 11 . Supplementary markings on the pack ­ 'CHINA 2647 / ACTION OF THE WORLD FOOD PROGRAMME / aging XINGANG' SHANGAI' 12 . Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders 24 February 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 April 1986 ( b ) closing date for the submission of tenders 10 March 1986 15 . Miscellaneous ( 4 )( 8 ) No L 37 / 6 Official Journal of the European Communities 12 . 2 . 86 Description of the lot F 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 5 kilograms ( 9 ) 1 1 . Supplementary markings on the pack ­ aging A red dot at least 100 mm in diameter and : 'TANZANIE 0224702 / DAR ES SALAAM / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders 24 February 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 April 1986 ( b ) closing date for the submission of tenders 10 March 1986 15 . Miscellaneous ( 4 )( 8 ) 12 . 2 . 86 Official Journal of the European Communities No L 37 / 7 Description of the lot G 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Mozambique 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 200 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging 'MOZAMBIQUE 0247701 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / MAPUTO' 12 . Shipment period Before 15 April 1986 13 . Closing date for the submission of tenders 24 February 1986 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 April 1986 ( b ) closing date for the submission of tenders 10 March 1986 15 . Miscellaneous ( 4 ) No L 37 / 8 Official Journal of the European Communities 12 . 2 . 86 Description of the lot H 1 . Programme 1985 ( a ) legal basis Council Regulation (EEC ) No 457 / 85 ( b ) purpose Commission Decision of 6 May 1985 2 . Recipient WFP 3 . Country of destination Bolivia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) ( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the pack ­ aging 'BOLIVIA 0257800 / DESPACHADO POR EL PROGRAME ALIMENTAR MUNDIAL DE ALIMENTOS / LA PAZ VIA ARICA' 12 . Shipment period Before 31 March 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation ( EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) ( 8 ) 12 . 2 . 86 Official Journal of the European Communities No L 37 / 9 Notes i 1 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall make immediate contact with the beneficiary to determine the necessary shipping papers . ( 4 ) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( s ) The month of shipment must be marked on the sacks in concise form ( e.g. 1.86 for January 1986 ). ( 6 ) The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs , the US-Dollar 1,5 tax normally paid must not be applied in the case of this ship .' ( 7 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( 8 ) Veterinary certificate issued by an official entity stating that the product derives from healthy animals , was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious / contagious disease during the 90 days prior to the processing . ( 9 ) To be delivered on standard pallets  40 cartons on each pallet  wrapped in a plastic shrinked cover .